 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    PATRICIA A. McCOLM,                              No. 2:12-cv-01984 MCE AC PS
12                      Plaintiff,
13           v.                                        ORDER
14    TRINITY COUNTY, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 22, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice that any objections to the findings and

21   recommendations were to be filed within twenty-one days. ECF No. 58. Plaintiff filed objections

22   to the findings and recommendations. ECF No. 59.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The findings and recommendations filed November 22, 2019 (ECF No. 58), are
                                                       1
 1   ADOPTED in full;
 2         2. Plaintiff’s motion to amend (ECF No. 55), which is construed as a motion for relief
 3   from judgment, is DENIED; and
 4         3. The Clerk of the Court is directed to close the case.
 5         IT IS SO ORDERED.
 6   Dated: February 4, 2020
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
